DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 11/17/2020 which amended claims 1, 8 and 14. Claims 1-20 are currently pending in the application for patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klug et al (US 2017/0082858; hereinafter referred to as Klug).
Regarding Claims 1 and 14, Klug teaches a head-mounted display (HMD) system (Figure 7E; Display System 700), comprising: 
a segmented optics array (Figure 7E; Optical Element 706); 
an image capturing device (Figure 7E; Imager 702b) to capture a plurality of sub-images of a plurality of concurrent perspectives of an eye based on light reflected from 
an eye-tracking module to: generate a confidence score for each sub-image based on a degree to which features of the eye are un-occluded in each sub-image (see Paragraph [0071]; wherein it is disclosed that the segments can be used individually, by selecting the particular segments which best suit a particular task such as selecting the image of the wearer's iris which has the least occlusion by eyelids or eyelashes [i.e. selecting the image of the wearer’s iris which has the highest confidence score]); 
select a sub-image having a highest confidence score (see Paragraph [0071]; wherein it is disclosed that the segments can be used individually, by selecting the particular segments which best suit a particular task such as selecting the image of the wearer's iris which has the least occlusion by eyelids or eyelashes [i.e. selecting the image of the wearer’s iris which has the highest confidence score]); and identify a position of the eye utilizing the selected sub-image (see Paragraph [0071] and Claim 18; wherein it is disclosed that the segments can be used individually, by selecting the particular segments which best suit a particular task such as selecting the image of the wearer's iris which has the least occlusion by eyelids or eyelashes [i.e. selecting the 
Regarding Claims 2 and 15, Klug teaches the limitations of claims 1 and 14 as detailed above.
Klug further teaches the image capturing device (Figure 7E; Imager 702b) is configured to capture the plurality of concurrent perspectives in a single image (see Figures 7E and 7F and Paragraph [0067]; wherein it is disclosed that light is reflected from each segment of optical element 706 toward the imager 702b and as a result, the image acquired by the imager 702b will also be divided into a corresponding number of segments, each effectively viewing the eye from a different angle).
Regarding Claims 6 and 19, Klug teaches the limitations of claims 1 and 14 as detailed above.
Klug further teaches the segmented optics array (Figure 7E; Optical Element 706) comprises a reflective coating configured to reflect non-visible light and to pass through visible light (see Paragraph [0020]; wherein it is disclosed that the optical element can comprise a hot mirror, which reflects infrared light while transmitting visible light); and wherein the image capturing device (Figure 7E; Imager 702b) is configured to capture the plurality of sub-images of the plurality of concurrent perspectives based on the reflected non-visible light (see Paragraph [0067]; wherein it is disclosed that each of the segments can have different optical properties, including, reflection angles at which the segments reflect the incoming (infrared) light, wherein the segments are configured so that light is reflected from each segment toward the imager 702b and as a result, the 
Regarding Claim 8, Klug teaches at a head-mounted display (HMD) system (Figure 7E; Display System 700), a method comprising: displaying a first image via a segmented optics array (Figure 7E; Optical Element 706) of the HMD (see Paragraph [0020]; wherein it is disclosed that the optical element can comprise a hot mirror, which reflects infrared light while transmitting visible light such that the visible light from the outside world can be transmitted through the optical element and can be perceived by the wearer); capturing a second image based on light reflected from the segmented optics array (see Figures 7E and 7F and Paragraph [0067]; wherein it is disclosed that light is reflected from each segment of optical element 706 toward the imager 702b and as a result, the image acquired by the imager 702b will also be divided into a corresponding number of segments, each effectively viewing the eye from a different angle), the second image comprising a plurality of sub-images of a plurality of perspectives of an eye (see Figures 7E and 7F; Paragraph [0067]; wherein it is disclosed that the image acquired by the imager 702b is divided into a corresponding number of segments, each effectively viewing the eye from a different angle), the plurality of perspectives depicting the eye from different angles (see Figures 7E and 7F; Paragraph [0067]; wherein it is disclosed that the image acquired by the imager 702b is divided into a corresponding number of segments, each effectively viewing the eye from a different angle); generating a confidence score for each sub-image based on a degree to which features of the eye are un-occluded in each sub-image (see Paragraph [0071]; wherein it is disclosed that the segments can be used individually, by selecting the 
selecting a sub-image having a highest confidence score (see Paragraph [0071]; wherein it is disclosed that the segments can be used individually, by selecting the particular segments which best suit a particular task such as selecting the image of the wearer's iris which has the least occlusion by eyelids or eyelashes [i.e. selecting the image of the wearer’s iris which has the highest confidence score]); and 
identifying a position of the eye utilizing the selected sub-image (see Paragraph [0071] and Claim 18; wherein it is disclosed that the segments can be used individually, by selecting the particular segments which best suit a particular task such as selecting the image of the wearer's iris which has the least occlusion by eyelids or eyelashes [i.e. selecting the image of the wearer’s iris which has the highest confidence score] and wherein it is further disclosed that a processor is used to track the eye of the user).
Regarding Claim 13, Klug teaches the limitations of claim 8 as detailed above.
Klug further teaches the light reflected from the segmented optics array (Figure 7E; Optical Element 706) is non-visible light (see Paragraph [0067]; wherein it is disclosed that each of the segments can have different optical properties, including, reflection angles at which the segments reflect the incoming (infrared) light, wherein the segments are configured so that light is reflected from each segment toward the imager 702b and as a result, the image acquired by the imager 702b will also be divided into a corresponding number of segments, each effectively viewing the eye from a different angle).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 9, 11, 12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al (US 2017/0082858; hereinafter referred to as Klug) as applied to claims 1, 8 and 14, in view of Popovich et al (US 2018/0232048; hereinafter referred to as Popovich).
Regarding Claims 3 and 16, Klug teaches the limitations of claims 1 and 14 as detailed above.
Klug does not expressly disclose that the segmented optics array comprises an array of lenslets.
Popovich discloses a head-mounted display system (see Figures 66 and Figure 40), comprising: a segmented optics array (Figure 40; Active SBG Element 514);
an image capturing device (Figure 40; Image Sensor 516) to capture a plurality of sub-images (Figure 40; Eye Perspective Views 1551-1554) of a plurality of concurrent perspectives (Figure 40; Eye Perspective Views 1551-1554) of an eye based on light reflected from the segmented optics array (see Paragraph [0205]), the plurality of concurrent perspectives (Figure 40; Eye Perspective Views 1551-1554) depicting the eye from different angles (see Figure 40 and Paragraph [0205]; wherein the eye of a user is depicted from different perspectives/angles 1551-1554); and an eye-tracking module (see Paragraphs [0169], [0198], [0201] and [0218]), wherein the segmented optics array (Figure 40; Active SBG Element 514) comprises an array of lenslets (see at least Paragraph [0205]; SBG Columns 513).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics array of Klug to comprise an array of lenslets, as taught by Popovich, because doing so would aid in providing a compact, lightweight, transparent tracker with low latency and a wide field of view for use in an eye-slaved display (see at least Popovich Paragraph [0013]).
Regarding Claims 4 and 17, Klug as modified by Popovich discloses the limitations of claims 3 and 16 as detailed above.
Klug does not expressly disclose that each of the plurality of concurrent perspectives corresponds to a different lenslet of the array of lenslets.
Popovich discloses that each of the plurality of concurrent perspectives corresponds to a different lenslet of the array of lenslets (see at least Figure 36 and Paragraphs [0181] and [0200]; wherein it is disclosed that each SBG element is characterized by one from a set of at least two different prescriptions. and at least one of the SBG prescriptions corresponds to a lens for forming an image of the eye on the detector).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics array of Klug such that each of the plurality of concurrent perspectives corresponds to a different lenslet of the array of lenslets, as taught by Popovich, because doing so would aid in providing a 
Regarding Claims 7 and 20, Klug as modified by Popovich discloses the limitations of claims 1 and 14 as detailed above.
Klug further discloses a display configured to display an image via the segmented optics array, the image based on the position of the eye.
Klug does not expressly disclose that the image is displayed based on the position of the eye.
Popovich further discloses a display (Figure 66) configured to display an image via the segmented optics array (Figure 40; Active SBG Element 514), the image based on the position of the eye (see Figure 66 and Paragraph [0230]; wherein it is disclosed that the display of portions of the field of view are controlled in response to the tracked gaze direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the HMD system of Klug such that the image is displayed based on the position of the eye, as taught by Popovich, because doing so would ensure that the display continuously provides the best imagery within the field of view of the user.
Regarding Claim 9, Klug teaches the limitations of claim 8 as detailed above.
Klug does not expressly disclose that the segmented optics array comprises a plurality of lenslets.
Popovich discloses at a head-mounted display system (see Figures 66 and Figure 40), a method comprising: displaying a first image via a segmented optics array (Figure 40; Active SBG Element 514) of the HMD (see Paragraph [0205]; wherein it is disclosed that the input gratings couples light 1500 from an infrared source 515 into a TIR path 1541-1542 in the waveguide. The light is diffracting out of the waveguide by an active SBG element 514 into a direction 1543); capturing a second image based on light reflected from the segmented optics array (Figure 40; Active SBG Element 514), the second image comprising a plurality of sub-images of a plurality of perspectives of an eye, the plurality of perspectives depicting the eye from different angles (see Figure 40 and Paragraph [0205]; wherein it is disclosed that the light backscattered from a surface of the eye in is coupled by the active grating 463 follows a reverse TIR path in the waveguide 1544-1545 and is diffracted towards the image sensor 516 in the direction 1546. A lens 517 is used to focus the image of a surface of the eye onto the image sensor. The range of viewing perspective directions provided by the column elements is generally indicated by 1547. The inset 1550 shows a set of eye perspective views 1551-1554 correspond to four of the perspective directions); wherein the segmented optics array (Figure 40; Active SBG Element 514) comprises a plurality of lenslets (see at least Paragraph [0205]; SBG Columns 513).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics array of Klug such that the segmented optics array comprises a plurality of lenslets, as taught by Popovich, because doing so would aid in providing a compact, lightweight, transparent tracker with low latency and a wide field of view for use in an eye-slaved display (see at least Popovich Paragraph [0013]).
Regarding Claim 11, Klug teaches the limitations of claim 8 as detailed above.

Popovich discloses identifying the position of the eye comprises: providing the second image to a neural network (see Figures 34 and 35; Neural Network 434; Paragraphs [0198] and [0209]), the neural network (Figures 34 and 35; Neural Network 434) trained based on a training set of captured eye images (see Figures 34 and 35; Paragraphs [0198] and [0209]); and identifying the position of the eye at the neural network (see Figures 34 and 35; Paragraphs [0198] and [0209]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Klug such that identifying the position of the eye comprises: providing the second image to a neural network, the neural network trained based on a training set of captured eye images; and identifying the position of the eye at the neural network, as taught by Popovich, because doing so would aid in compensating at least part of any systematic measurements errors which may occur in the processing such that a high quality image is presented to a user (see at least Popovich Paragraph [0198]).
Regarding Claim 12, Klug teaches the limitations of claim 8 as detailed above.
Klug does not expressly disclose generating a third image based on the identified position of the eye; and displaying the third image at the HMD via the segmented optics array.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Klug to include generating a third image based on the identified position of the eye; and displaying the third image at the HMD via the segmented optics array as taught by Popovich, because doing so would ensure that the display continuously provides the best imagery within the field of view of the user. 

Claims 5, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al (US 2017/0082858; hereinafter referred to as Klug) as applied to claims 1, 8 and 14, in view of Tam et al (US 2017/0255020; hereinafter referred to as Tam).
Regarding Claims 5 and 18, Klug teaches the limitations of claims 1 and 14 as detailed above.
Klug does not expressly disclose that the segmented optics array comprises a Fresnel lens.
Tam discloses a head-mounted display system (Figure 1), comprising: a segmented optics array (Figures 1 and 3b; Panel Illumination Unit 10) and an image capturing device (Figure 1; Eye Monitor 11); wherein the segmented optics array (Figures 1 and 3b; Panel Illumination Unit 10) comprises a Fresnel lens (see Paragraph [0090]; wherein it is disclosed that the mirror of panel illumination unit 10 is made into a Fresnel lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics of Klug such that the segmented optics array comprises a Fresnel lens, as taught by Tam, because doing so would allow for the segmented optics array to be made into a thin compacted element, thereby predictably allowing for the downsizing of the head mounted display system (see Tam Paragraph [0090]).
Regarding Claim 10, Klug teaches the limitations of claim 8 as detailed above.
Klug does not expressly disclose that the segmented optics array comprises a Fresnel lens.
Tam discloses a head-mounted display system (Figure 1), comprising: a segmented optics array (Figures 1 and 3b; Panel Illumination Unit 10) and an image capturing device (Figure 1; Eye Monitor 11); wherein the segmented optics array (Figures 1 and 3b; Panel Illumination Unit 10) comprises a Fresnel lens (see Paragraph [0090]; wherein it is disclosed that the mirror of panel illumination unit 10 is made into a Fresnel lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the segmented optics of Klug such that the .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882                                                                                                                                                                                                        
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882